Citation Nr: 1135733	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  07-17 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1942 to April 1945.  He died in June 2005, and the Appellant claims benefits as his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The appellant testified at a Board hearing at the RO in Chicago, Illinois in September 2009.  This transcript has been associated with the file.

The case was brought before the Board in January 2010 at which time the claim was remanded to the Agency of Original Jurisdiction (AOJ) to provide the appellant with information on substantiating her claim and to obtain a VA opinion.  After this was completed, the claim was returned to the Board.  In April 2011, the claim was remanded again to request a more thorough VA opinion.  The appellant was also notified in April 2011 that she should contact the July 2005 private physician for an addendum opinion if she so desired.  In June 2011, another VA opinion was provided.  Therefore, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).



FINDINGS OF FACT

1.	The Veteran died in June 2005; the immediate cause of death listed on his death certificate is cardiorespiratory failure, due to sepsis and renal failure.  

2.	The competent evidence demonstrates that a service-connected condition caused the Veteran's death.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

Since the Board is granting entitlement to service connection for the cause of the Veteran's death, the entire benefit sought on appeal has been granted.  Thus, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out in the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(a).  This question will be resolved by the use of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran, including, particularly, autopsy reports.  Id.  For a service-connected disability to be considered the principal or primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

With respect to tobacco-related disability, for claims filed after June 9, 1998, Congress has prohibited the grant of service connection for disability due to the use of tobacco products during active service.  38 U.S.C.A. § 1103(a) (West 2002 and Supp. 2009).  However, the VA General Counsel has held that neither 38 U.S.CA. § 1103(a), nor its implementing regulations at 38 C.F.R. § 3.300, bar a finding of secondary service connection for a disability related to use of tobacco products after service.  VAOPGCPREC 6-03 (Service Connection for Cause of Disability or Death, 69 Fed. Reg. 25178 (2004)).

According to the VA General Counsel opinion, where secondary service connection for disability due to smoking is at issue, adjudicators must resolve (1) whether the service-connected disability caused the Veteran to use tobacco products after service; (2) if so, whether the use of tobacco products as a result of the service-connected disability was a substantial factor in causing a secondary disability; and (3) whether the secondary disability would not have occurred but for the use of tobacco products caused by the service-connected disability.  If these questions are answered in the affirmative, the secondary disability may be service connected.  Id.

The cause of the Veteran's death on the death certificate was cardiorespiratory failure, due to sepsis and renal failure.  At the time of the Veteran's death, he was service-connected for a generalized anxiety disorder with depression.  

In an August 2005 application for DIC compensation, the appellant asserted that the Veteran's cause of death was due to his service-connected anxiety disorder.  The appellant contends that the Veteran smoked due to his anxiety disorder and his smoking lead to chronic obstructive pulmonary disorder (COPD) and coronary artery disease (CAD) which ultimately resulted in his death.  

A July 2005 private treatment record from the Veteran's pulmonologist opined that the Vetearn's COPD, CAD, hyperthyroidism, gout, and hyperlipidemia were related to his service-connected neurosis.  However, there is no rationale given for the above opinion.

The appellant had a hearing before the undersigned in September 2009.  She testified that she had known the Veteran for 30 years and he had been very nervous the entire time.  She also testified that he did not discuss the condition with his physicians, but he smoked the entire time she knew him because it helped to ease his nerves. 

In February 2010 a VA examiner reviewed the Veteran's claims file and determined that the Veteran's history of smoking lead to CAD and COPD.  He indicated there was no known association between sepsis, renal failure, or cardiorespiratory failure and a generalized anxiety disorder.  The examiner did not determine if the Veteran used tobacco due to his service-connected generalized anxiety disorder.

In May 2011 the appellant submitted a statement by the Veteran's cardiologist who stated that the Veteran's cause of death was related in significant part to his extensive smoking.  He also stated that the Veteran began smoking in-service in relation to his extreme anxiety condition.  He further stated that the Veteran's smoking went on to cause COPD, which assisted in the development of his CAD.

A June 2011 VA opinion also addressed the issue of whether the Veteran's smoking was related to his death.  However the examiner indicated that she could not determine when the Veteran began smoking, but that it was known patients could increase smoking due to anxiety, even if the tobacco did not assist in the anxiety disorder.  The examiner also noted that whether tobacco enhanced any causative factor was not at issue because the Veteran had been service-connected for anxiety for a long period of time.  The examiner ultimately determined that the Veteran's generalized anxiety disorder was not related to the cause of his death.
At the very least, the Board finds the evidence is in relative equipoise.  The Veteran had been service-connected for a generalized anxiety disorder since April 1946.  A March 1959 VA treatment record noted the Veteran smoked a pack of cigarettes a day.  The appellant also stated that the Veteran had suffered from a nervous disorder since she met him in 1974.   Many of the opinions, discussed above, indicate that the Veteran smoked or increased his smoking as a result of his service-connected anxiety disorder.  See May 2011 private opinion; June 2011 VA opinion; See generally September 2009 Board hearing transcript.  It was explained that smoking served to calm his nerves.  Most notably, a May 2011 private opinion indicated that the Veteran's cause of death was related in significant part to his extensive smoking . It was explained that smoking ultimately lead to COPD which assisted in the development of his CAD and his death.  As such, the benefit of the doubt must be resolved in favor of the appellant.  38 U.S.C.A. § 5107 (West 2002).  


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.



____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


